Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions

Applicant’s election of Group I claims 19, 21-22, 31-32, 35-37 and 40 in the reply filed on 05/31/22 is acknowledged.

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking (US 2016/0287912) and in view of Daniels et al. (US 2012/0143099). 


3.	Addressing claim 19, Warnking discloses apparatus for treating bronchial conditions in a mammalian subject, comprising:
an ultrasound transducer adapted for insertion into and activation in bronchial sections of the mammalian subject instead of in main bronchi of the mammalian subject and for emitting ultrasound energy in the bronchial sections adapted to inactivate conduction of bronchial nerves alongside the bronchial sections (see abstract and Fig. 2, element 11);
an actuator or control unit electrically connected to the ultrasound transducer, the actuator or control unit being configured to control the ultrasound transducer to transmit ultrasound energy into an impact volume at least partially surrounding any one of the bronchial sections, the ultrasound energy being in an amount effective to inactivate conduction of bronchial nerves throughout the impact volume (see [0012]).

However, Warnking does not secondary bronchial sections. Daniels discloses the device adapted to be inserted into the bronchioles (secondary bronchial section) for neural lysis (destroy nerves is inactivate it) (see [0088], [0091], [0108] and [0145]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warnking to insert device into bronchioles for neural lysis as taught by Daniels because this allow device to reach and inactivate nerves the nerves in the bronchioles (see Daniels’s paragraph [0145]; from Warnking’s Fig. 6 one could see that the nerve 6 is in the secondary bronchial section, in order to ablate/inactivate these nerves the device has to be inserted into the bronchioles). 
4.	Addressing claim 22, Warnking discloses:
wherein the actuator or control unit is configured to control the transducer and cooling fluid circulation so as to maintain temperature of a section of bronchial wall of the bronchial section below 65°C while achieving a temperature above 42°C throughout the impact volume (see [0014]).

5.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Warnking (US 2016/0287912), in view of Daniels et al. (US 2012/0143099) and further in view of Gertner et al. (US 2011/0257561).

6.	Addressing claim 21, Warnking does not disclose transmit pulse ultrasound to cause mechanical stress on nerve fibers through cavitational effect. Gertner discloses transmit pulse ultrasound to cause mechanical stress on nerve fibers through cavitational effect (see [0350] and [0371]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warnking to transmit pulse ultrasound to cause mechanical stress on nerve fibers through cavitational effect as taught by Gertner because this one of many effective ways to inhibits/inactivate nerve. KSR rationales: (B) Simple substitution of one known element for another to obtain predictable results.

7.	Claims 31-32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Warnking (US 2016/0287912), in view of Daniels et al. (US 2012/0143099), further in view of Mayse et al. (US 2016/0287912) and Warnking (WO 2014/022777 provided in the IDS). 

8.	Addressing claims 31 and 36, Warnking discloses emit a pulse at a sub-therapeutic level (see [0024] and [0051]; imaging and low power pulse is sub-therapeutic level). Daniels discloses second bronchial section treatment (bronchioles treatment). However, they do not disclose the type of ultrasound mode use such as A-mode and analyze A-mode echo to determine cartilage and transmit ultrasound at the location without cartilage. In the same field of endeavor, Mayse discloses determine cartilage and transmit ultrasound at the location without cartilage (see Fig. 8 and [0124]; use ultrasound to determine cartilage structure and arrange ultrasound transducer and emit ultrasound wave between cartilage for treatment). Warnking WO 2014/022777 discloses using A-mode ultrasound to determine bodily structure and arrange ultrasound transducer based on this determination for treating target (see [0012-0013] and [0032]; emit A-mode pulse and receive echo in return; analyze echo to determine vessel wall, calculate diameter base on vessel determination and then arrange transducer based on vessel diameter). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Warnking to emit A-mode pulses and analyze echoes to determine bodily structure such as cartilage and transmit ultrasound at the location without cartilage as taught by Mayse and Warnking WO 2014/022777 because this help assist in locating target tissue and position the ultrasound transducer relative to structures in the airway such as the cartilage rings (see Mayse’s [0124] and Warnking WO 2014/022777 paragraph [0013]; help arrange the position of the ultrasound transducer). KSR rationales: (B) Simple substitution of one known element for another to obtain predictable results. A-mode (amplitude mode) is the simplest mode of ultrasound use to detect/determine bodily structures. 

9.	Addressing claims 32 and 37, Mayse and Warnking WO 2014/022777 discloses wherein the actuator or control unit is further configured to analyze the volume integrated A-mode signal to distinguish a relative minimum of the volume integrated A-mode signal with respect to degree of insertion of the ultrasound transducer in the selected one of the secondary bronchial sections, thereby enabling transmission of therapeutically effective focused ultrasound energy from the ultrasound transducer through the wall of the selected one of the secondary bronchial sections at the one or more locations along the selected one of the secondary bronchial sections without cartilage and into the impact volume (see Mayse’s Fig. 8, when the transducer is located between two cartilage rings then the echo signal is minimum; Mayse discloses arrange the transducer to located between two cartilage rings; examiner interprets the claim limitations as having the transducer position at the location between the two cartilage rings which is the place with minimum echo amplitude; examiner interprets the claim limitations according to applicant’s specification paragraph [0047]; basically detect cartilage and then position transducer base on the detection so that the transducer is located between the two cartilage; Warnking WO 2014/022777 discloses A-mode to detect structures; echoes is minimum when there is no structure detected; Mayse discloses detect cartilage ring and place transducer between cartilage ring; Mayse modify by Warnking WO 2014/022777 use A-mode to detect cartilage ring and place transducer between cartilage ring; A-mode is amplitude mode; when structure is detected the amplitude is high; when the amplitude is minimum no structure is detected therefore Mayse in view of Warnking WO 2014/022777 use A-mode to detect cartilage ring and place transducer between cartilage ring is where the amplitude is minimum).

Allowable Subject Matter

Claim 40 is allowed.
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793